DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
3.	Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.


  Claims status
4.	This office action is a response to an application filed on 11/10/2020 in which claims 1-8 are pending for examination.


                                           Information Disclosure Statement
5.	The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 02/25/2022.
                                                            Drawings
6.	The Examiner contends that the drawings submitted on 11/10/2020 are acceptable for examination proceedings.

35 USC § 112 (f) Claim Limitations Analysis
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

CLAIM INTERPRETATION

8.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Claims 1-6 have been analyzed under 35 U.S.C. 112, sixth paragraph. 
Regarding claims 1-6, the limitation recite(s) “……..higher layer processing unit configured to configure……….”.
The claim limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder ("unit") and ("module") are not preceded by a structural modifier.  For example, "configured to detect" does not add any structure to the generic term.  
Regarding the above claim limitation, the corresponding structure can be found on Fig. 7, some or all portions of each of the terminal apparatus 1 and the base station apparatus 3 according to the above-described embodiment may be typically achieved as an LSI which is an integrated circuit or may be achieved as a chip set. The functional blocks of each of the terminal apparatus 1 and the base station apparatus 3 may be individually achieved as a chip, or some or all of the functional blocks may be integrated into a chip; a circuit integration technique is not limited to the LSI, and may be realized with a dedicated circuit or a general-purpose processor; in a case that with advances in semiconductor technology, a circuit integration technology with which an LSI is replaced appears, it is also possible to use an integrated circuit based on the technology; paragraphs [0212], [0334], [0338], [0341] in specification (US 2021/0195620 A1).
The terms “unit” is either defined in the specification as a particular structure or known by one skilled in the art as denoting a type of structure device. [Note: MPEP 2181, Non-specialized functions: functions known by those of ordinary skill in the art as being commonly performed by a general purpose computer or computer component].
If Applicant wishes to provide further explanation or dispute the Examiner's interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action.  
If the Applicant does not intend to have the claimed limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

        Specification (Title Objection)
9.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 1, 4, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recites:
“A terminal apparatus for communicating with a base station apparatus in a serving cell, the terminal apparatus comprising: 
a higher layer processing unit configured to configure, in the serving cell, the first set of downlink resource blocks continuous in a frequency domain and the second set, which is different from the first set, of downlink resource blocks continuous in the frequency 10domain; and 
a receiver configured to monitor a first Physical Downlink Control Channel (PDCCH) with a first Downlink Control Information (DCI) format in the first set, the first set being activated, and receive a Physical Downlink Shared Channel (PDSCH) scheduled according to the first DCI format in the first set, wherein 
15in a case that the number of different sizes of DCI formats monitored using a Common-Radio Network Temporary Identifier (C-RNTI) in the serving cell exceeds three, a size of a first frequency domain resource allocation field included in the first DCI format is provided based on the number of the resource blocks in the second set, and 
the first frequency domain resource allocation field is used for scheduling the resource 20blocks in the first set.”
Claim 1 recites the terms “the first set of downlink resource blocks”, “the second set”, “the first DCI format”,  “the number of different sizes of DCI formats” and “the first frequency domain”. There is insufficient antecedent basis for this limitation in the claim. 
Claims 4, 7 and 8 is rejected based on the same reasoning as presented in the rejection of claim 1. For the purpose of examinations, the examiner will interpret the claims as best understood. Further clarification is requested to understand what applicant is trying to accomplish.

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
14.	Claims 1, 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 2019/0082431 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application numbers. 62/630,236 filed on 02/13/2018, 62/593,991 filed on 12/03/2017, 62/587,521 filed on 11/17/2017, 62/558,862 filed on 09/15/2017 and 62/557,124 filed on 09/11/2017), hereinafter “Yi” in view of KIM et al. (US 2019/0297605 A1; support for the cited paragraphs sporadically through the disclosures of  foreign application numbers. KR 10-2018-0044791 filed on 04/18/2018, KR 10-2018-0039915 filed on 04/05/2018 and KR 10-2018-0033718 filed on 03/23/2018), hereinafter “Kim”.
Regarding claim 1, Yi discloses a terminal apparatus for communicating with a base station apparatus in a serving cell (paragraphs [0070], [0158], number of configurable BWPs or the number of activated BWPs may be eon figured commonly or individually for UL and DL), the terminal apparatus comprising: 
a higher layer processing unit configured to configure, in the serving cell (paragraphs [0070], [0158], set of DCI formats for each DL and UL), the first set of downlink resource blocks (paragraphs [0070], [0158], specific number (e.g., up to four) of BWPs configured for UE) continuous in a frequency domain and the second set (paragraphs [0070], [0158], specific number (e.g., up to four) of BWPs configured for UE), which is different from the first set (paragraphs [0070], [0158], configured with first DCI size, second DCI size, and third DCI size), of downlink resource blocks continuous in the frequency domain (paragraphs [0070], [0158], if the UE is configured with three CORESETS, first CORESET may be configured with first DCI size & second DCI size, second CORESET may be configure with third DCI size, and the third CORESET may be configured with only second DCI size); and 
a receiver configured to monitor a first Physical Downlink Control Channel (PDCCH) (paragraphs [0070], [0080], [0158], [0172], [0184], CORESET for group common PDCCH) with a first Downlink Control Information (DCI) format in the first set, the first set being activated (paragraphs [0080], [0172], [0184], per each DCI format or per each DCI size), and receive a Physical Downlink Shared Channel (PDSCH) scheduled according to the first DCI format in the first set (paragraphs [0080], [0172], [0184], set of start and end positions of PDSCH and PUSCH configured per CORESET).
While Yi implicitly refers to “in a case that the number of different sizes of DCI formats monitored using a Common-Radio Network Temporary Identifier (C-RNTI) in the serving cell exceeds three, a size of a first frequency domain resource allocation field included in the first DCI format is provided based on the number of the resource blocks in the second set, and the first frequency domain resource allocation field is used for scheduling the resource blocks in the first set”, Kim from the same or similar field of endeavor explicitly discloses in a case that the number of different sizes of DCI formats monitored using a Common-Radio Network Temporary Identifier (C-RNTI) (paragraphs [0112], [0243], [0244], [0285], [0295], DCI format 0_0 or 1_0 with a CRC scrambled by a C-RNTI in a currently-activated bandwidth part in a common search space or a UE-specific search space) in the serving cell exceeds three (paragraphs [0112], [0243], [0244], [0285], [0295], number of DCI formats having different sizes monitored per slot does not exceed X; X may be, for example, 4 or 5), a size of a first frequency domain resource allocation field included in the first DCI format is provided based on the number of the resource blocks in the second set (paragraphs [0112], [0243], [0244], [0285], [0295], size of a frequency-axis resource allocation field in the DCI format 0_0 or 1_0 may be determined on the basis of the bandwidth of an initial bandwidth part), and the first frequency domain resource allocation field is used for scheduling the resource blocks in the first set (paragraphs [0112], [0243], [0244], [0285], [0295], data scheduling information in the currently-activated bandwidth part).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “in a case that the number of different sizes of DCI formats monitored using a Common-Radio Network Temporary Identifier (C-RNTI) in the serving cell exceeds three, a size of a first frequency domain resource allocation field included in the first DCI format is provided based on the number of the resource blocks in the second set, and the first frequency domain resource allocation field is used for scheduling the resource blocks in the first set” as taught by Kim, in the system of Yi, so that it would provide transmitting and receiving downlink control information by applying a scaling factor based on the first bandwidth and the second bandwidth to decrease the propagation loss of radio waves and increase the transmission distance, beamforming, massive multiple-input multiple-output (MIMO), full dimensional MIMO (FD-MIMO), array antenna, analog beamforming, and large-scale antenna techniques (Kim, paragraph [0003]).

Regarding claim 4, the claim is rejected based on the same reasoning as presented in the rejection of claim 1 from the perspective of the base station.

Regarding claim 7, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 8, the claim is rejected based on the same reasoning as presented in the rejection of claim 1 from the perspective of the base station.

15.	Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 2019/0082431 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application numbers. 62/630,236 filed on 02/13/2018, 62/593,991 filed on 12/03/2017, 62/587,521 filed on 11/17/2017, 62/558,862 filed on 09/15/2017 and 62/557,124 filed on 09/11/2017), hereinafter “Yi” in view of KIM et al. (US 2019/0297605 A1; support for the cited paragraphs sporadically through the disclosures of  foreign application numbers. KR 10-2018-0044791 filed on 04/18/2018, KR 10-2018-0039915 filed on 04/05/2018 and KR 10-2018-0033718 filed on 03/23/2018), hereinafter “Kim” in view of 3GPP TSG RAN WG1 Meeting #92bis, R1-1803707, hereinafter “3GPP’707”.
Regarding claim 2, Yi in view of Kim disclose the terminal apparatus according to claim 1.
Neither Yi nor Kim explicitly discloses “in a case that the number of different sizes of the DCI formats monitored using the C- RNTI does not exceed three in the serving cell, the size of the first frequency domain resource allocation field included in the first DCI format is provided based on the number of the resource blocks in the first set”.
However, 3GPP’707 from the same or similar field of endeavor discloses in a case that the number of different sizes of the DCI formats monitored using the C- RNTI does not exceed three in the serving cell (page 2-3, at most 3 different DCI sizes are monitored by the UE per slot), the size of the first frequency domain resource allocation field included in the first DCI format is provided based on the number of the resource blocks in the first set (page 2-3, UE-specific DCI sizing for a UE-specific fallback control signaling in USS and UE-specific DCI sizing for a UE-specific non-fallback control signaling in USS).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “in a case that the number of different sizes of the DCI formats monitored using the C- RNTI does not exceed three in the serving cell, the size of the first frequency domain resource allocation field included in the first DCI format is provided based on the number of the resource blocks in the first set” as taught by 3GPP’707, in the combine system of Yi and Kim, so that it would provide remaining issues on downlink control information, contents and formats, including the number of DCI sizes to be monitored, solutions to meet C-RNTI size and DCI budget perslot to reduce the number of blind decodings (3GPP’707, page 2-3).

Regarding claim 5, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.




Allowable Subject Matter
16.	Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable under or contingent upon the following conditions :
(1) that the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims as presented by applicant and referenced herein,
(2) that the subject limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitation, any proceeding claim limitations, and any intervening claim limitations,
(3) that all independent claims (1, 4, 7 and 8) were amended with similar features and the amendments were submitted in a formal response, and 
(4) that after clarifying the issues related with the title objection and 112 rejection as stated above.
[Note: All four conditions need to be met to place the claims in condition for allowance; Failure to provide all four conditions may result in new ground(s) of rejection (in case given the scope of the claimed amendments and/or the arguments would require further consideration).]
The following is a statement of reasons for the indication of allowable subject matter: 
Prior art reference Yi (US 2019/0082431 A1) teaches Explicit configuration per each CORESET or per each search space set or per each DCI format or per each DCI size in a CORESET: A set of start and end positions of PDSCH and PUSCH, respectively, may be explicitly configured. The set of start and end positions of PDSCH and PUSCH may be configured per CORESET or per each search space set or per each DCI format or per each DCI size (paragraphs [0125], [0172], [0184]).
Prior art reference Kim (US 2019/0297605 A1) further teaches a method for determining a size of a frequency-axis resource allocation field in a DCI format 0_0 or a DCI format 1_0, and a method for reinterpreting a field in DCI which complies with Embodiment 2-2 is not limited to a DCI format 0_0 or 1_0, but can be extended and applied to a DCI format 0_1 or 1_1 (paragraphs [0232],[0250]).
The prior art, however, neither explicitly teaches nor suggests “the serving cell includes the third set and a fourth set, which is different from the third set, of uplink resource blocks continuous in the frequency domain, the third set is activated, the receiver monitors a second PDCCH with a second DCI format in the first set, the PUSCH is scheduled according to the second DCI format, a size of a second frequency domain resource allocation field included in the second DCI format is provided based on the fourth set, and the second frequency resource allocation field is used for scheduling the resource blocks in the fourth set”, as recited by claims 3 and 6. 

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/           Primary Examiner, Art Unit 2414